Citation Nr: 1508957	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO. 08-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a compensable rating for a left ear hearing loss disability.

2. Entitlement to service connection for a right ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1989 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. In that decision, the RO denied a compensable rating for left ear hearing loss and service connection for right ear hearing loss.

The issue of entitlement to service connection for tinnitus was included in the May 2008 statement of the case. However, after the filing of the Veteran's July 2008 substantive appeal, the RO granted service connection for tinnitus in a February 2009 rating decision. As this constitutes a full grant of the benefits sought on appeal as to that claim, the issue of entitlement to service connection for tinnitus is no longer on appeal.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated during the pendency of the claim that he is prevented from working due to his disabilities. Therefore, the Board finds an inferred claim of TDIU has not been raised.

The Board remanded the issues on appeal for additional development in November 2011 and November 2013. Concerning the November 2011 directives, the RO obtained the identified VA treatment records and the requested examination was held. Turning to the November 2013 remand directives, the RO in November 2013 correspondence contacted the Veteran and requested that he authorize for release all private treatment records pertaining to his hearing loss, as requested. No response was received. 

As the Veteran did not authorize any further private records for release, the second directive could not be complied with, as it was explicitly made contingent upon securing a release of private records. See 38 C.F.R. § 3.159(c)(1)(i), (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The requested addendum opinion was obtained. As appropriate efforts were made to obtain the private records and the requested opinion was provided, the November 2013 remand directives were substantially complied with. As all of the directives have been complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As part of the November 2011 remand, the Board reopened the claim for service connection for right ear hearing loss. As such, the issue of reopening will not be addressed here.

After receiving proper notice in April 2009, the Veteran failed to report for his scheduled hearing, without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's hearing impairment has been no worse than Level I in the left ear.

2. Right ear hearing loss is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.

	


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for left ear hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).

2. Right ear hearing loss was not incurred in or aggravated by service, and such service incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2006, prior to the initial unfavorable adjudication in April 2007. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in February 2007, January 2009, and January 2012. The examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Concerning the issue of service connection, an addendum opinion to the January 2012 examination was obtained in December 2013, which provided an adequate rationale for the examiner's opinion. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for a left ear hearing loss disability and service connection for a right ear hearing loss disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Left Ear Hearing Loss

The Veteran contends he is entitled to a compensable rating for his left ear hearing loss. The Board will first address the criteria for an increased schedular rating, followed by all applicable extraschedular considerations. 

A. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I. 38 C.F.R. § 4.85(f). 

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with three VA audiological examinations. The results of the February 2007 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
75
85

Based on these results, the average puretone threshold was 47.5 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 100 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for the left ear. Concerning functional impairment, the examiner noted the Veteran had difficulty understanding in the presence of background noise and that he has to turn the television up loud.

The results of the January 2009 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
5
70
85

The average puretone threshold was 41 decibels in the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 100 percent in the left ear, as measured by the Maryland CNC test. Applying the results to Table VI, a Level I Roman numeral designation is again reached for the left ear.

As to functional impairment, the examiner noted that the Veteran's hearing loss makes it difficult for him to have conversations, hear high pitches, and hear the television, and that his wife and children complain about it. 

Finally, the results of the January 2009 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
60
80

The average puretone threshold was 37.5 decibels in the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 94 percent in the left ear, as measured by the Maryland CNC test. Applying the results to Table VI, a Level I Roman numeral designation is again reached for the left ear. As to functional impairment, the examiner noted that the Veteran rep[ort he was a manager in an office setting, and that it interferes with his ability to hear telephone conversations, and generally interferes with his ability to work in groups, attend meetings, and give presentations.

A private audiogram from April 2008 is also of record. Although the results of this audiogram are solely contained in a graph, the process of reading raw data from the chart used to report it requires no specialized medical training or knowledge; no interpretation is needed to transcribe the numbers from one form to another. While the Court may not do so, citing such as "fact finding," the Board and the AOJ, as triers of fact, are entitled to do so. Kelly v. Brown, 7 Vet. App. 471 (1995).

The results of the January 2009 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
10
65
75

The average puretone threshold was 38.75 decibels in the left ear. See 38 C.F.R. § 4.85(d). However, there is no evidence that the Maryland CNC test was used, and as the Veteran did not authorize his private medical records for release, clarification could not be obtained from the examiner. As such, the results of the April 2008 are inadequate for rating purposes. While rating based on puretone threshold average alone is possible under Table VIa, this is only to be used when an examiner finds that use of speech discrimination testing is not appropriate. 38 C.F.R. § 4.85(c). Here there was no such finding, and indeed the Veteran has successfully completed speech discrimination testing with perfect or near perfect results. As no speech discrimination testing was done as part of the April 2008 private examination, it cannot serve as the basis of an increased rating for a left ear hearing loss disability.

Finally, a July 2007 hearing aid evaluation note indicated the Veteran had speech discrimination of 96 percent in the left ear, but no audiometric threshold data was recorded. No other medical evidence concerning the Veteran's bilateral hearing loss, specifically additional audiograms, is of record. 

When the Level I designation for the left ear and the statutorily assigned Level I designation for the nonservice-connected right ear are mechanically applied to Table VII, the result is a noncompensable rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. The results reported in the February 2008, January 2009, or January 2012 audiological evaluations do not meet the requirements for an evaluation based on an exceptional pattern of impairment. See 38 C.F.R. § 4.86(a)-(b).

As noted previously, in addition to objective test results, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. The February 2007 examiner noted the Veteran had trouble hearing in the presence of background noise and that he had to turn the television up. The January 2009 examiner noted difficulty with conversations, high pitched noises and hearing the television, as well as that the hearing loss made his wife and children complain. Finally, the January 2012 examiner noted an impaired ability to hear phone conversations, as well as difficulty working in groups, attending meetings and giving presentations. Thus, the functional impact of the Veteran's hearing loss was considered. 

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than his current rating. However, as stated earlier, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the three VA audiological examinations, and each indicates that the Veteran's hearing loss does not rise to the level of a compensable rating. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for a compensable rating for a left ear hearing loss disability is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's left ear hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27.



B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected left ear hearing loss is manifested by signs and symptoms including puretone threshold averages of 47.5, 41, 37.5, and 38.75 decibels, and speech discrimination of no less than 94 percent based on the Maryland CNC test. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the evaluation of hearing impairment tables. See 38 C.F.R. § 4.85(a)-(f), Tables VI & VII. For all hearing evaluations, the rating schedule contemplates speech discrimination percentage and puretone threshold average for each ear. Id. In summary, the criteria for evaluating hearing impairment contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is speech discrimination of at least 94 percent based on the Maryland CNC test and average puretone thresholds of 47.5, 41, 37.5, and 38.75 decibels in the left ear. In short, there is nothing exceptional or unusual about the Veteran's left ear hearing loss disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. As such, referral for extraschedular consideration is not warranted in this case.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for left ear hearing loss and tinnitus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left ear hearing loss combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a right ear hearing loss disability. The medical evidence, most recently a January 2012 VA examination, reflects that the Veteran currently has a right ear hearing loss disability for VA purposes. The Veteran has also argued that he had noise exposure from artillery fire while in service. The Veteran's DD-214 reflects that he served as a multiple launch rocket system crewman. As such, the Board finds that noise exposure while in service is shown, and therefore the second element of an in-service event injury or disease has been shown. As such, the dispositive issue in this case is nexus. 

Beginning with direct service connection, the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss disability is causally relate to his active duty service. The Veteran has stated that his right ear hearing loss is causally related to his active duty service. However, he is not competent to opine as to the presence of a causal relationship between his current disability and his active duty service, as to do so requires expertise in the field of audiology. Jandreau, 492 F.3d at 1377. The Veteran has stated he has experienced hearing difficulties since service, which he is competent to report. Id.

Turning to the medical evidence, the Veteran was provided with a VA examination in January 2012. There the examiner indicated that it was less likely than not that right ear hearing loss was causally related to active duty service. The examiner based this opinion on the fact that the Veteran did not have any threshold shifts between his enlistment audiogram in January 1989 and his separation audiogram in October 1991. The examiner further indicated that hearing loss associated with noise exposure would have been present immediately following exposure, and that as the veteran had normal right ear hearing at separation, his current hearing loss disability could not be noise related. 

An addendum opinion from the same examiner was obtained in December 2013. The examiner expressed the same opinion as in the January 2012 examination. In support of that opinion, the examiner noted that the Veteran did not at any point show a threshold shift of 10 decibels or more at any frequency based on his January 1989, November 1989, March 1990, June 1991, and October 1991 in-service audiograms. Based on this lack of threshold shifts, the examiner indicated there was no plausible nexus between the Veteran's active duty service and his current disability. Further, the examiner indicated that the Institute of Medicine that there is insufficient scientific bases to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure, and that based on current understanding of physiology a prolonged delay in the onset of noise-induced hearing loss is unlikely. As the examiners opinion is based on accurate facts, well-reasoned and supported by citations to scientific findings, the opinion is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA and private treatment records reflect complaints of hearing loss beginning with a November 1994 VA examination. However, that examination found the Veteran to have right ear hearing to be within normal limits, as did a May 1992 private audiogram. VA and private records are silent for any diagnosis of a right ear hearing loss disability until a February 2007 VA audiological examination. None of the medical evidence contains an opinion linking the right ear hearing loss disability to the Veteran's active duty service. 

Based on the competent and credible lay and medical evidence of record, the Board finds that the Veteran's lay statements concerning persistent right ear hearing loss since service are outweighed by the medical evidence of record. The Veteran had normal hearing in his right ear for VA purposes until February 2007, and all of the medical evidence of record indicates that the noise induced hearing loss does not have a delayed onset, and instead manifests in close proximity to the noise exposure. Here, the manifestation was almost 16 years following service. As the third element is not met, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with a right ear hearing loss disability, which is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). However, the medical evidence does not show that his right ear hearing loss manifested in service or within one year of his separation from service. The Veteran's service treatment records are silent for complaints or diagnoses of right ear hearing loss or ear problems generally. January 1989, November 1989, March 1990, June 1991, and October 1991 in-service audiograms note normal hearing in the right ear. 

Private and VA audiograms from May 1992 and November 1994, respectively, both found the Veteran's right ear hearing to be normal. Therefore, even using the earliest date possible, right ear hearing loss manifested in February 2007, approximately 16 years after separation. Thus, the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss disability manifested to a sufficient degree either in service or within one year of his separation, and therefore service connection based on the presumption in favor of chronic diseases or continuity of symptomatology for colon cancer is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's right ear hearing loss is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to a compensable rating for a left ear hearing loss disability is denied.

Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


